Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “the subsequent second period and first period” on line 21 lacks clear antecedent basis. Correction is required. It is unclear what these period are and where they from. The same is true for claims 3 and 4.
In claim 2, it is unclear how the recitation “wherein . . . period” on lines 2-28 is read on  the preferred embodiment. Insofar as understood, no such limitation is seen on the drawings. Also, it is unclear how the a second high frequency power supply  an perform function since is not connected to anything.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 USC 102 (a((2) as being anticipated by Yamada et al (US 2017/0372873).
 
Regarding claims 1 and 3-4, as the best construed, Yamada et al disclose the circuit as shown on Figures
1-14 comprising:
- a load (10);
-a high frequency power supply (36);
-an impedance matching device (42) achieving impedance matching between the high frequency power supply (38) and the load (10), comprising: -a calculator (116B);
- a controller (72); and
- a matching circuit (88B) for achieving the impedance matching, wherein, in the high frequency power supply, the output power is modulated to a high output and a low output alternately, wherein the calculator calculates an impedance or a reflection coefficient of a case where the load side is viewed from an output end of the high frequency power supply or from a location equivalent to the output end, using information regarding the impedance of the case where the load side is viewed, wherein the controller performs, based on results of the calculations 

Regarding claim 2, as the best construed, wherein power is supplied to the load from a second high frequency power supply (38) in which amplitude shift modulation of output power is performed at a frequency that is an integral multiple of the predetermined frequency, wherein, in the second high frequency power supply, the output power is modulated to a high output and a low output alternately, wherein the controller performs, based on results of the calculations performed by the calculator in a third period and a fourth period included in the first period, operations for the impedance matching sequentially in the subsequent second period, wherein the third period is a period in which the output power of the second high frequency power supply is the high output, wherein the fourth period is a period in which the output power of the second high frequency power supply is the low output, wherein the controller performs, based on results of the calculations by the calculator in the third period and the fourth period included in the second period, operations for the impedance matching sequentially in the subsequent first period, 58wherein the matching circuit achieves, based on results of operations performed sequentially by the controller in the second period, the impedance matchings in the third period and the fourth period included in the subsequent first period, and wherein the matching circuit achieves, based on results of operations performed sequentially by the controller in the first period, the impedance matchings in the third period and the fourth period included in the subsequent second period.


                                                 
Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842